Order entered April 1, 2013




                                        In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-12-01659-CV

                      ESTATE OF CLOYD D. YOUNG, DECEASED

                         On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. Pr-09-02344-1

                                       ORDER
       The Court has before it appellant Vivian Young’s March 28, 2013 unopposed second

motion to extend time to file brief. The Court GRANTS the motion and ORDERS appellant to

file her brief by May 9, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE